Exhibit 10.g

 

SHARE TRANSFER AGREEMENT

 

This Share Transfer Agreement (the “Agreement”) is dated as of August 1, 2004,
by and among Texas Instruments Incorporated, a Delaware corporation (“TI”), MEMC
Electronic Materials, Inc., a Delaware corporation (“MEMC Inc.”) and MEMC
Southwest Inc., a Delaware corporation (“MEMC SW”).

 

WHEREAS, MEMC Inc. and TI formed MEMC SW as a joint venture for the purpose of
manufacturing and selling silicon wafers;

 

WHEREAS, MEMC Inc. owns 80% of the issued and outstanding shares of common stock
of MEMC SW and TI owns 20% of the issued and outstanding shares of common stock
of MEMC SW; and

 

WHEREAS, TI has agreed to transfer its 20% interest in MEMC SW to MEMC Inc. and
MEMC Inc. has agreed to accept the transfer of such shares in consideration for
the agreements and covenants contained herein).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, TI, MEMC Inc. and MEMC SW hereby agree as
follows:

 

Article 1

Definitions

 

1.1 “Closing” means the consummation of the transactions described in Article 2
of this Agreement.

 

1.2 “Closing Date” means August 1, 2004.

 

1.3 “Shareholders’ Agreement” means that certain Shareholders’ Agreement, dated
as of May 16, 1995, by and between MEMC Inc. and TI, which was accepted and
ratified by MEMC SW on May 30, 1995, as amended by the First Amendment to
Shareholders’ Agreement dated as of April 20, 1999, the Second Amendment to
Shareholders’ Agreement dated as of April 1, 2000 and the Third Amendment to
Shareholders’ Agreement dated as of December 6, 2001.

 

1.4 “Supply Letter of Intent” means that certain Supply Letter of Intent
attached hereto as Exhibit A.

 

1.5 “Technology Transfer Agreement” means that certain Technology Transfer
Agreement, dated as of June 30, 1995, by and among TI, MEMC SW and MEMC Inc.

 

1.6 “TI Certificate” means MEMC SW stock certificate no. 2 issued to TI for
2,000 shares of MEMC SW common stock.

 



--------------------------------------------------------------------------------

1.7 “TI Consent Letters” means, collectively: (i) that certain letter agreement,
dated as of November 13, 2001, by and among MEMC Inc., TI and MEMC SW, (ii) that
certain letter agreement, dated as of December 21, 2001, by and among MEMC Inc.,
TI and MEMC SW, and (iii) that certain letter agreement, dated as of March 5,
2002, by and among MEMC Inc., TI and MEMC SW.

 

1.8 “TI Purchase Agreement” shall mean that certain TI Purchase Agreement by and
among TI, MEMC SW and MEMC Inc., dated as of June 30, 1995, as amended by the
First Amendment to Purchase Agreement dated as of April 1, 2000.

 

Article 2

Share Transfer

 

2.1 Share Transfer. In consideration for the agreements and covenants contained
herein and in the Supply Letter of Intent, TI agrees to transfer and assign to
MEMC Inc. on the Closing Date and MEMC Inc. agrees to accept from TI on the
Closing Date, all of the shares of MEMC SW common stock owned by TI.

 

2.2 Closing Deliveries. On the Closing Date, TI agrees that it will deliver to
MEMC Inc.: (i) the TI Certificate, registered in the name of TI and accompanied
by a stock power duly signed by TI and (ii) a signed letter of resignation from
TI’s representative on the MEMC SW Board of Directors. If the Closing has not
occurred by August 31, 2004, then MEMC Inc. or TI may terminate this Agreement
effective upon written notice to the other.

 

Article 3

Termination of Existing Agreements

 

3.1 Termination of TI Purchase Agreement. The parties hereto agree that the TI
Purchase Agreement shall terminate effective upon the Closing, subject to the
provisions of the following sentences. The parties agree that the following
terms and conditions of the TI Purchase Agreement shall survive termination: (i)
those terms and conditions specifically referred to in Section 2.6 of the Supply
Letter of Intent and (ii) Article XI - Warranties and Representations, Article
XIV - Default and Mediation, Article XX - Export Control and Section 22.05 - No
Incidental or Consequential Damages. The parties further agree that termination
of the TI Purchase Agreement shall not terminate the parties’ obligations and
liabilities that have accrued thereunder as of the date of termination, except
for obligations and claims released pursuant to Sections 5.2 and 5.4, hereof.

 

3.2 Termination of Technology Transfer Agreement. The parties hereto agree that
the Technology Transfer Agreement shall terminate effective upon the Closing.

 

3.3 Termination of TI Consent Letters. The parties hereto agree that each of the
TI Consent Letters shall terminate effective upon the Closing.

 

3.4 Survival of Shareholders’ Agreement Provisions. The parties hereto agree
that the following provisions of the Shareholders’ Agreement shall survive the
Closing: (i) Section 11.03 - Nonsolicitation, and (ii) Article 27 -
Indemnification.

 



--------------------------------------------------------------------------------

Article 4

Ongoing Business Relationship

 

The parties hereto intend to engage in an ongoing business relationship after
the Closing Date as set forth in the Supply Letter of Intent attached hereto as
Exhibit A.

 

Article 5

Representations, Warranties and Releases

 

5.1 TI Representations and Warranties. TI makes the following representations
and warranties to MEMC Inc. and MEMC SW, each of which is true and correct on
the date hereof and shall be true and correct on the Closing Date:

 

(a) It is a corporation duly organized, existing and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to execute and deliver this Agreement and other documents required to
be executed and delivered hereunder and to perform its obligations hereunder and
thereunder.

 

(b) This Agreement has been duly and validly authorized, executed and delivered
by it and constitutes the legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency or other similar laws affecting creditors
rights generally, or (ii) general principles of equity.

 

(c) The execution, delivery and performance by it of this Agreement does not (i)
violate or conflict with its articles of incorporation, or (ii) result in any
material breach of, or constitute a material default under any contract to which
it is a party.

 

(d) The execution, delivery and performance by it of this Agreement does not
require the consent of any governmental authority.

 

(e) It is the legal owner of 2,000 shares of MEMC SW common stock, as evidenced
by the TI Certificate, free and clear of any liens or encumbrances, and has the
full power and authority to transfer such shares as provided herein. Such shares
represent the entire interest of TI in the issued share capital of MEMC SW.

 

5.2 TI Releases. TI hereby releases and discharges all past, existing and future
claims or demands, known or unknown, against MEMC Inc. and/or MEMC SW arising
out of or in relation to TI’s past ownership of shares of MEMC SW stock and/or
service by a TI representative on the board of directors of MEMC SW. TI also
hereby releases and discharges all claims related to past business transactions
with MEMC Inc. or MEMC SW (except claims related to the quality of silicon
material sold to TI by MEMC Inc. or MEMC SW).

 

5.3 MEMC Representations and Warranties. Each of MEMC Inc. and MEMC SW makes the
following representations and warranties to TI, each of which is true and
correct on the date hereof and shall be true and correct on the Closing Date:

 

(a) It is a corporation duly organized, existing and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to execute and deliver this Agreement and other documents required to
be executed and delivered hereunder and to perform its obligations hereunder and
thereunder.

 



--------------------------------------------------------------------------------

(b) This Agreement has been duly and validly authorized, executed and delivered
by it and constitutes the legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency or other similar laws affecting creditors
rights generally, or (ii) general principles of equity.

 

(c) The execution, delivery and performance by it of this Agreement does not (i)
violate or conflict with its articles of incorporation, or (ii) result in any
material breach of, or constitute a material default under any contract to which
it is a party.

 

(d) The execution, delivery and performance by it of this Agreement does not
require the consent of any governmental authority.

 

5.4 MEMC Releases. MEMC Inc. and MEMC SW hereby individually, jointly and
severally release and discharge all past, existing and future claims or demands,
known or unknown, against TI and its current and past officers, directors and
employees arising out of or in relation to TI’s past ownership of shares of MEMC
SW stock and/or service by a TI representative on the board of directors of MEMC
SW. MEMC Inc. and MEMC SW also hereby individually, jointly and severally
release and discharge all claims against TI related to past business
transactions with MEMC Inc. or MEMC SW (except claims related to payment for
silicon material (i) which has been purchased by TI from MEMC Inc. or MEMC SW on
or prior to the Closing Date or (ii) which is on order by TI from MEMC Inc. or
MEMC SW as of the Closing Date).

 

Article 6

Notices

 

All notices required hereunder shall be in writing and shall be sent by a
overnight courier service, or may be sent via facsimile, subject to confirmation
via overnight courier service, and shall be addressed to the parties at their
addresses set forth below or to such other address(es) as may be furnished by
written notice in the manner set forth herein. Notices shall be deemed to have
been served when delivered or, if delivery is not performed as a result of the
addressee’s fault, when tendered.

 

If to TI:

   Texas Instruments Incorporated      Office of the General Counsel      7839
Churchill Way, MS 3999      Dallas, TX. 75251      Attention: Kent Johnson, Esq.
     Fax No.: 972-917-5347

If to MEMC Inc. or MEMC SW:

   MEMC Electronic Materials, Inc.      501 Pearl Drive      St. Peters, MO
63376      Attn: General Counsel      Fax No.: 636-474-5158

 



--------------------------------------------------------------------------------

Article 7

Miscellaneous

 

7.1 Entire Agreement. This Agreement and the exhibits hereto constitute the
entire agreement between TI, MEMC Inc. and MEMC SW relating to the subject
matter hereof and supersede all prior agreements, oral or written, and all other
communications between the parties with respect to the subject matter hereof.

 

7.2 Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard to any conflicts of law principles that may require the
application of the laws of any other jurisdiction.

 

7.3 Severability. If any provision of this Agreement shall be held illegal or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable.

 

7.4 Further Acts, Instruments. Each party hereto agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

7.5 Waivers. No waiver by either party with respect to any breach or default or
of any right or remedy and no course of dealing or performance shall be deemed
to constitute a continuing waiver of any other right or remedy, unless such
waiver be expressed in writing signed by the party to be bound.

 

7.6 Counterparts. This Agreement may be executed in any number of counterparts
and when so executed and delivered shall have the same force and effect as
though all signatures appeared on one document.

 

7.7 Captions and Headings. Section and paragraph captions and headings are
inserted for convenience only and in no way are to be construed to define, limit
or affect the construction or interpretation hereof. Furthermore, the use of the
various terms defined in this Agreement in the singular or plural shall in no
way be construed to define, limit or affect the construction or interpretation
hereof.

 

7.8 Modifications. This Agreement may not be modified by any oral agreement or
representation or by other than any instrument in writing of subsequent date,
executed by the parties by their duly authorized representatives.

 

7.9 Indemnification. Each party shall indemnify, defend and hold harmless the
other parties and their directors, officers, employees and agents from and
against all claims or liabilities asserted against, imposed upon or incurred by
such party or its subsidiaries or joint ventures or any of their directors,
officers, employees or agents to the extent such claims or liabilities directly
or indirectly arise out of, result from or relate to the breach by the
indemnifying party of any representation, warranty or covenant made by it
pursuant to this Agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written and the terms herein shall be effective as of that date.

 

MEMC ELECTRONIC MATERIALS, INC.

     

TEXAS INSTRUMENTS INCORPORATED

By:

  /s/    NABEEL GAREEB              

By:

  /s/    ROB SIMPSON        

Name:

  Nabeel Gareeb      

Name:

  Rob Simpson

Title:

  CEO      

Title:

 

Vice President, Worldwide

Procurement & Logistics

MEMC SOUTHWEST INC.

       

By:

  /s/    KENNETH L. YOUNG                    

Name:

  Kenneth L. Young            

Title:

  Treasurer            

 